1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JUAN MONTENEGRO,                                )   Case No.: 1:19-cv-00430-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                     )   THIS ACTION
14                                                   )
     DAVID MOORE, et.al.,
                                                     )   FINDINGS AND RECOMMENDATION
15                  Defendants.                      )   RECOMMENDING DISMISSAL OF CERTAIN
                                                     )   CLAIMS AND DEFENDANTS
16                                                   )
                                                     )   [ECF No. 10]
17                                                   )
18          Plaintiff Juan Montenegro is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On April 15, 2019, the undersigned screened Plaintiff’s complaint and found that Plaintiff
21   stated a cognizable excessive force claim against Defendants D. Moore and M. Garcia. (ECF No. 9.)
22   The Court granted Plaintiff the opportunity to file a first amended complaint or notify the Court of his
23   intent to proceed only on the excessive force claim.
24          On May 1, 2019, Plaintiff notified the Court of his intent to proceed only on the excessive
25   force claim against Defendants D. Moore and M. Garcia. (ECF No. 10.) As a result, the Court will
26   recommend that this action only proceed on the excessive force claim Defendants D. Moore and M.
27   Garcia, and all other claims and Defendants be dismissed for the reasons stated in the Court’s April
28   15, 2019, screening order. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell
                                                         1
1    Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

2    2010).

3             Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a Fresno

4    District Judge to this action.

5             Furthermore, it is HEREBY RECOMMENDED that:

6             1.      This action shall proceed on Plaintiff’s excessive force claim against Defendants

7    M. Moore and M. Garcia; and

8             2.      All other claims and Defendants be dismissed from the action for failure to state a

9    cognizable claim for relief.

10            This Findings and Recommendation will be submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

12   after being served with this Findings and Recommendation, Plaintiff may file written objections with

13   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

14   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

15   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

16   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
18   IT IS SO ORDERED.

19   Dated:        May 8, 2019
20                                                       UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                          2
